Case: 12-15124        Date Filed: 11/15/2013       Page: 1 of 3


                                                                        [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT


                                        No. 12-15124


                                Agency No. 12-CA-026758



AMBASSADOR SERVICES, INC.,
                                                               Petitioner-Cross-Respondent,

                                             versus

NATIONAL LABOR RELATIONS BOARD,
                                                               Respondent-Cross-Petitioner.



                         Petitions for Review of a Decision of the
                              National Labor Relations Board


                                     (November 15, 2013)

Before HULL and ANDERSON, Circuit Judges, and MOTZ, * District Judge.

PER CURIAM:




       *
         Honorable J. Frederick Motz, United States District Judge for the District of Maryland,
sitting by designation.
               Case: 12-15124     Date Filed: 11/15/2013   Page: 2 of 3


       Ambassador Services, Inc. (“Ambassador”) petitions this Court for review

of the National Labor Relations Board’s Decision and Order, which found

Ambassador in violation of Sections 8(a)(1) and 8(a)(5) of the National Labor

Relations Act (the “NLRA”), 29 U.S.C. §§ 158(a)(1), (5). The Board cross-

petitions for enforcement of its order.

      On appeal, Ambassador asserts that the Board lacked a quorum to issue its

order because—at the time that the Board issued its decision and order—three of

the Board’s five members were intra-session recess appointments made without

Senate consent. We first conclude that Ambassador did not waive the right to raise

the issue of the Board’s authority to act. As to the Board’s authority to act, we do

not write on a clean slate given our precedent in Evans v. Stephens. See 387 F.3d
1220 (11th Cir. 2004) (en banc) (interpreting the Constitution’s Recess

Appointments Clause). While there are certainly some differences between this

Court’s opinion in Evans and this case, the reasoning in Evans persuades us that

Ambassador’s quorum claim lacks merit and that the authority of the Board to act

does not affect our subject matter jurisdiction over the merits issues in this case.

See Evans, 387 F.3d at 1222 n.1, 1224-27; see also NLRB v. RELCO

Locomotives, Inc., No. 12-2111, --- F.3d ----, 2013 WL 4420775, *26-28 (8th Cir.

Aug. 20, 2013); GGNSC Springfield LLC v. NLRB, 721 F.3d 403, 406-07 (6th

Cir. 2013).


                                           2
                 Case: 12-15124   Date Filed: 11/15/2013   Page: 3 of 3


      Proceeding to the merits, Ambassador claims that substantial evidence did

not support the Board’s decisions that

             •       John Martin was a statutory supervisor;

             •       Donnie May’s conduct violated NLRA § 8(a)(1);

             •       Ambassador’s safety rule prohibiting “walking off the job”
                     violated NLRA § 8(a)(1);

             •       Ambassador did not establish that a majority of employees
                     signed the decertification petition; and

             •       Ambassador unlawfully failed and refused to recognize and
                     bargain with the Union.

After oral argument and careful consideration of the entire record and all of the

merits issues, we conclude that substantial evidence supported the Board’s

determinations. Thus, we affirm the Board’s decision and grant the Board’s

petition for enforcement.

      For the foregoing reasons, we DENY Ambassador’s petition for review and

GRANT the Board’s cross-petition for enforcement of its order in full.




                                          3